 EPI-HABEVANSVILLE, INC.Epi-Hab Evansville,Inc. and District Lodge 153 of theInternational Association ofMachinists and Aero-spaceWorkers,AFL-CIO,Petitioner.Case 25-RC-5297August21, 1973DECISION AND ORDERUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer John Petrison onMarch 28, 1973, at Evansville, Indiana. Thereafter,pursuant to Section to Section 102.67 of the NationalLabor Relations Board Rules and Regulations, Series8, as amended, the Regional Director for Region 25transferred this case to the Board for decision. A briefhas been timely filed by the Employer.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree of prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board finds:Epi-Hab is a nonprofit charitable institution organ-ized for the purpose of providingjob training, gainfulemployment, industrial placement, and other aid, op-portunities, and services to help epileptic persons. Itis exempt from Federal income taxes and state unem-ployment compensation requirements. Epi-Hab, as amatter of policy, has determined not to apply for"sheltered workshop" status under the Fair LaborStandards Act. As part of its program, Epi-Hab pro-vides hand assembly work for approximately 40 indi-viduals, all but a few of whom are epileptics.' Most of1The nonepileptics are four truckdrivers, one bookkeeper, one reception-1st-secretary,two foremen,one scheduler-inventory controlman, one regis-tered nurse,and the generalmanager637itswork is supplied by Whirlpool as a communityservice.Generally the companies providing work toEpi-Hab also supply the raw materials. According tothe most recent figures available, Epi-Hab's gross an-nual receipts from sales were $440,022.43.Epileptics are referred to Epi-Hab from variousagencies, including the vocational rehabilitationagencies of several States.When an epileptic is re-ferred from a state vocational rehabilitation agency,Epi-Hab receives a subsidy for a 12-week trainingprogram. If an applicant qualifies as an epileptic, andis not physically incapable of performing hand assem-bly work, his or her name is placed on a waiting listand applicants are called to work as vacancies occur.The individuals working at Epi-Hab are subject tolayoff, discipline, and discharge for reasons otherthan their medical condition. They receive paid vaca-tions and are paid at least minimum wages. Anindividual's salary is not reduced when preventedfrom working by an epileptic seizure.On these facts, we find that Epi-Hab's commercialactivities are merely ancillary to its rehabilitative ob-jective so that a labor dispute would have only mini-mal impact on commerce. Therefore, we find this caseto be indistinguishable fromShelteredWorkshops ofSan Diego, Inc.,126 NLRB 961. For the reasons citedtherein, we believe it would not effectuate the policiesof the Act to assert jurisdiction. Accordingly, we shalldismiss the petition.ORDERIt ishereby ordered that the petitionbe, and itherebyis,dismissed.205 NLRB No. 114